NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3363-19

SALVATORE SALSA,

          Plaintiff-Appellant,

v.

KATHERINE SALSA,

     Defendant-Respondent.
_________________________

                   Submitted October 12, 2021 – Decided November 10, 2021

                   Before Judges Sabatino, Rothstadt, and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FM-12-0268-19.

                   George G. Gussis, attorney for appellant.

                   Rozin Golinder Law, LLC, attorneys for respondent
                   (Elizabeth  Rozin-Golinder    and    Alyssa    A.
                   Bartholomew, on the brief).

PER CURIAM
      After a divorce trial that spanned over nine intermittent days between July

2019 and January 2020, the Family Part trial judge issued a final order and

eleven-page decision on March 20, 2020. The decision predominately addressed

issues of equitable distribution, as the parties each waived alimony. A central

aspect of the court's decision was its division of several parcels of real estate

purchased before and after the parties married.

      Plaintiff Salvatore Salsa ("the husband") 1 appeals numerous aspects of the

final judgment of divorce. Most critically, he contests the court's division of the

parties' real estate, and its delineation of which parcels were premarital assets

owned solely by defendant Katherine Salsa ("the wife") and which ones were

marital assets subject to equitable distribution. The husband further appeals the

court's disposition of various financial accounts and motor vehicles, the court's

denial of his request to shift his counsel fees to the wife, and a few other

miscellaneous issues. The wife has not cross-appealed.

      For the reasons that follow, we vacate in part the final judgment and

remand the case for further consideration of the equitable distribution award.

Most importantly, the trial court needs to reconsider that award—and make more


1
  We use the terms "husband" and "wife" for ease of expression, mindful some
of the relevant transactions and events occurred before the parties married and
that they are now former spouses.
                                                                             A-3363-19
                                        2
detailed findings—in light of undisputed evidence that the parties commingled

rental income and other funds derived from properties the wife purchased before

the marriage, but which the husband thereafter renovated and maintained, with

rental income and funds derived from properties bought after the husband and

wife married.

      We also remand concerning the court's disposition of the vehicles and

certain financial accounts. We affirm as to the other issues, including the court's

ruling that both parties bear their own respective attorney's fees.

                                        I.

      Although the record is extensive, there is no need for our purposes to

describe the facts and evidence at length. The following abbreviated summary

will suffice.

      The parties were engaged on March 27, 1998, a date the court chose to

separate premarital assets from marital assets. The husband was skilled in

construction, and for many years he operated a landscaping business. The wife

was a State employee. The parties married on April 25, 1999. They had two

children together. 2



2
  The parties entered into a consent order resolving issues concerning the
children.
                                                                             A-3363-19
                                        3
      Before they were married, the wife bought six residential properties in

New Brunswick and elsewhere with her own funds. The husband, who had a

real estate license and knew the local market, renovated and maintained them.

      After they married, they bought numerous other properties.3 Eventually,

the couple earned rental income from the properties. The wife managed them

and eventually left her job with the State to do so. Over the years they refinanced

several of them.

      At one point the parties owned close to thirty rental units across the

properties, and the husband maintained and repaired them all, the extent to

which is disputed by the parties. The husband filed for divorce in July 2018.

Hence, the marriage lasted nineteen years. As of the time of trial, the rental

properties were generating a monthly income of about $12,000.

      The husband contends he is entitled to equitable distribution for the

premarital properties, based on the "sweat equity" he devoted to their repair,

renovation, and upkeep.      The wife contends equitable distribution is not



3
 The thirteen premarital and marital properties identified in the court's opinion
were: 9 Seventh Street, 313 Townsend Street, 151 Hale Street, 74 Welton Street,
274 Ward Street, 12 Remsen Street, 17 Goodale Circle, 30 Welton Street, 384
Delavan Street, 42 S. Pennington Street, 322 S. Broad Street, 157 N. Broad
Street, and 363 Cranbury Road. All of these properties were located in either
New Brunswick, Trenton, or East Brunswick.
                                                                             A-3363-19
                                        4
necessary because the husband was either reimbursed directly for the work he

performed on the properties, or, if not reimbursed directly, she argues he

benefitted financially from them to the extent the properties' income stream was

used to help pay their mutual household expenses.

      The parties did not keep segregated accounts that separated income and

expenses for the premarital properties from the income and expenses for the

marital properties. As we will discuss in this opinion, the record appears to

show the parties commingled funds relating to the premarital properties and the

marital properties, and also combined them with revenues from the husband's

landscaping business.

      Before trial, the parties sold several of the properties, and they split the

sales proceeds evenly.     The husband characterized that as proof of an

enforceable commitment to divide all of the properties in half. No written

settlement agreement, however, was ever signed, and the court agreed with the

wife that she had not waived her right to argue at trial that the husband was not

entitled to half the value of those premarital properties which she argued she

exclusively owned.4


4
  We affirm that sound determination, which is consistent with the wife's trial
testimony that she told the husband she wanted in the divorce what she was


                                                                            A-3363-19
                                        5
      The court divided the properties bought after the marriage evenly in the

final judgment, and neither party challenges that disposition. In addition, the

court equitably distributed two of the six properties (274 Ward Street and 12

Remsen Avenue), which the wife had purchased before the marriage but after

the parties' engagement upon a finding they were purchased in contemplation of

the marriage.

      The court assigned to the wife, however, the rest of the properties bought

before the couple was married. The court determined the wife used her own

money to acquire them and had not bought those properties in contemplation of

marriage. It ordered the husband to return to the wife any proceeds he had

received from the sale of those premarital properties.

      With respect to credibility, the court's written opinion identified

shortcomings of the rambling and digressive testimony of both parties. The

parties' respective testimony also greatly conflicted with respect to the nature of

the premarital properties, the purpose behind buying them, and the husband's

role in repairing and maintaining both the premarital and marital properties. On

the whole, the court found the testimony of the wife comparatively more credible




"entitled to," but did not know exactly what that would be. Hence, we address
the merits of the equitable distribution in this opinion.
                                                                             A-3363-19
                                        6
than that of the husband, although the opinion did not specify which parts of her

narrative were more believable.

      The husband presents numerous issues on appeal, mostly contesting the

denial of his claims for an equitable share of the premarital properties. He

disputes the court's disposition of the parties' vehicles and bank accounts. The

husband also complains the trial stretched out over eight months, to his alleged

disadvantage. He further asserts the court pre-judged the case and was biased

against him, and that its written findings were inadequate. He further argues the

court should have made the wife pay his counsel fees in addition to her own.

                                         II.

      The law of equitable distribution that governs this appeal is well

established by statutes and case law. In general, property acquired by spouses

during their marriage is subject to equitable distribution.        When divorcing

parties cannot agree on how to distribute their property, the Family Part should

use its discretion to effectuate a fair and just division of marital assets. Steneken

v. Steneken, 183 N.J. 290, 302-04 (2005).             The court has such broad

discretionary authority because marriage is a "shared enterprise," similar to a

"partnership." Robertson v. Robertson, 381 N.J. Super. 199, 204 (App. Div.

2005) (quoting Pascale v. Pascale, 140 N.J. 583, 609 (1995)). For purposes of


                                                                              A-3363-19
                                         7
equitable distribution, the court must identify the marital property, determine its

value, and equitably distribute it. See, e.g., Painter v. Painter, 65 N.J. 196

(1974). The Legislature has prescribed in N.J.S.A. 2A:34-23.1 sixteen factors a

court should consider in awarding equitable distribution. We underscore several

of the factors that appear to be most pertinent in this case:

            a. The duration of the marriage or civil union;

            b. The age and physical and emotional health of the
               parties;

            c. The income or property brought to the marriage or
               civil union by each party;

            d. The standard of living established during the
               marriage or civil union;

            e. Any written agreement made by the parties before or
               during the marriage or civil union concerning an
               arrangement of property distribution;

            f. The economic circumstances of each party at the
               time the division of property becomes effective;

            g. The income and earning capacity of each party,
               including educational background, training,
               employment skills, work experience, length of
               absence from the job market, custodial
               responsibilities for children, and the time and
               expense necessary to acquire sufficient education or
               training to enable the party to become self-
               supporting at a standard of living reasonably
               comparable to that enjoyed during the marriage or
               civil union;

                                                                             A-3363-19
                                         8
h. The contribution by each party to the education,
   training or earning power of the other;

i. The contribution of each party to the acquisition,
   dissipation,    preservation,   depreciation    or
   appreciation in the amount or value of the marital
   property, or the property acquired during the civil
   union as well as the contribution of a party as a
   homemaker;

j. The tax consequences of the proposed distribution to
   each party;

k. The present value of the property;

l. The need of a parent who has physical custody of a
   child to own or occupy the marital residence or
   residence shared by the partners in a civil union
   couple and to use or own the household effects;

m. The debts and liabilities of the parties;

n. The need for creation, now or in the future, of a trust
   fund to secure reasonably foreseeable medical or
   educational costs for a spouse, partner in a civil
   union couple or children;

o. The extent to which a party deferred achieving their
   career goals; and

p. Any other factors which the court may deem
   relevant.

[N.J.S.A. 2A:34-23.1 (emphasis added).]




                                                             A-3363-19
                            9
      An asset purchased prior to marriage may be subject to equitable

distribution if it was intended to be a marital asset. Weiss v. Weiss, 226 N.J.

Super. 281, 287 (App. Div. 1988).      However, premarital property is not

eligible for equitable distribution if it is kept separate from the marital assets.

Painter, 65 N.J. at 214.

      A spouse who asserts an asset is "immune" from equitable distribution

bears the burden of establishing such immunity. Ibid.; Dotsko v. Dotsko, 244

N.J. Super. 668, 676 (App. Div. 1990) (holding that funds placed into a joint

account for a short period were separate if the parties' intention was to keep them

separate).

      Most importantly here, premarital property may lose its immunity if the

owner commingles it with marital assets, with the intent to gift it to the marital

enterprise. See, e.g., Ryan v. Ryan, 283 N.J. Super. 21, 25 (Ch. Div. 1993)

(ruling that a husband's personal injury settlement was not immune from

equitable distribution because it had been deposited in the same account as the

wife's related loss of consortium recovery and then invested in a dwelling held

in their joint names).

      If an asset is immune from equitable distribution, any increase in its value

is also immune, unless the increase is due to the efforts of the non-owner spouse.


                                                                             A-3363-19
                                       10
Sculler v. Sculler, 348 N.J. Super. 374, 381 (Ch. Div. 2001). In determining

whether the non-owner spouse has contributed to the increase in value of an

immune asset, the court must first determine whether the asset is active or

passive. Valentino v. Valentino, 309 N.J. Super. 334, 338-39 (App. Div. 1998).

The value of a passive asset fluctuates "based exclusively on market conditions,"

whereas an active asset's value increases because of the "contributions and

efforts by one or both spouses toward the asset's growth and development . . . ."

Id. at 338.

      When an active asset increases in value only because of the efforts of the

owner, the value is not distributable. Ibid. However, when the value of an active

asset increases due to the efforts of the non-owner spouse, either alone or in

conjunction with the efforts of the owner spouse, "the appreciation is subject to

distribution." Ibid. The court is required to determine "the extent the original

investment has been enhanced by contributions of either spouse." Ibid.

      We apply these established principles of equitable distribution in

reviewing the issues raised on appeal. In undertaking that review, we are

mindful that appellate review "pertaining to the division of marital assets is

narrow." Sauro v. Sauro, 425 N.J. Super 555, 573 (App. Div. 2012) (citing

Valentino, 309 N.J. Super. at 339).        We must decide whether the court


                                                                           A-3363-19
                                      11
"mistakenly exercised its broad authority to divide the parties' property or

whether the result reached was bottomed on a misconception of law or findings

of fact that are contrary to the evidence." Ibid. (citing Genovese v. Genovese,

392 N.J. Super. 215, 233 (App. Div. 2007).              Generally, the trial court's

determinations as to which assets are available for distribution, as well as the

valuation of those assets, are given deference so long as they are amply

supported by the record. La Sala v. La Sala, 335 N.J. Super. 1, 6 (App. Div.

2000).

      Even so, at times we will reverse a trial court's decision on equitable

distribution if the court "failed to consider all of the controlling legal principles,"

or when its analysis was "clearly unfair or unjustly distorted by a misconception

of law." M.G. v. S.M., 457 N.J. Super. 286, 294 (App. Div. 2018) (quoting

Gonzalez-Posse v. Ricciardulli, 410 N.J. Super. 340, 354 (App. Div. 2009)).

                                         III.

                                          A.

      Applying these principles to the trial court's decision in light of the record,

we are constrained to vacate in part the equitable distribution of the properties

and remand for reconsideration and for the court to make additional findings.

Our main concern focuses upon the conceded commingling of money derived


                                                                                 A-3363-19
                                         12
from the premarital real estate with the money derived from the marital real

estate.5

      During her testimony, the wife admitted that she deposited into what was

known as "the Magyar account" rental proceeds from both premarital and marital

properties. She further acknowledged she used those funds to support the

marital lifestyle and pay all expenses for the properties. She made no distinction

between premarital and marital properties with respect to rental proceeds or

payments for repairs. Instead, all rental income was evidently commingled.

      In addition, the record further reflects that the premarital properties were

mortgaged and used as leverage to purchase marital properties. As we have

already noted, it is undisputed the husband completed some repairs, renovations,


5
  The husband's appellate case information statement clearly asserted the
commingling argument, which had been stressed earlier in his written
summation to the trial court. Although his brief advocating that the trial court
inequitably allocated the real properties did not amplify this issue, we reach this
important point in the interests of justice because it is such a critical aspect of a
proper analysis of equitable distribution in this case. Alpert, Goldberg, Butler,
Norton & Weiss, P.C. v. Quinn, 410 N.J. Super. 510, 543 (App. Div. 2009); Otto
v. Prudential Prop. & Cas. Ins. Co., 278 N.J. Super. 176, 181 (App. Div. 1994);
R. 2:10-2 (codifying the authority to address and rectify plain error not brought
specifically to the attention of the "trial or appellate court") (emphasis added).
The parties' commingling of money plainly bears upon subsection (i) of the
equitable distribution statute, which requires an analysis of the "contribution of
each party to the acquisition, dissipation, preservation, depreciation or
appreciation in the amount of value of the marital property . . . "). N.J.S.A.
2A:34-23.1(i).
                                                                              A-3363-19
                                        13
and maintenance of the premarital and marital properties.             This overall

arrangement lends support to the husband's contention that the wife did not keep

the premarital properties separate but, instead, through her actions, gifted them

to the marital enterprise.

      As noted above, our case law instructs that premarital property may lose

its immunity if the owner commingles it with marital assets, with the apparent

intent to gift it to the marital enterprise. Ryan, 283 N.J. Super. at 25.

      Although we affirm other aspects of its analysis, the trial court did not

consider controlling legal principles that concern the commingling of premarital

and marital assets. Given the record and the wife's concession of commingling,

it was plain error for the court to not take that into account—whether at all or

sufficiently—when it distributed the premarital assets to the wife. The matter

must be remanded for appropriate and necessary consideration of that issue.

                                        B.

      We address some additional points concerning specific parcels of the real

property and other issues.

      313 Townsend, 74 Welton, and 9 Seventh

      The husband takes issue with the court's finding that premises at 313

Townsend, 74 Welton, and 9 Seventh were premarital properties and the equity


                                                                            A-3363-19
                                       14
in them belonged solely to the wife.       He argues that he discovered those

properties, renovated them, and increased their value such that the wife

leveraged those properties to purchase other properties. The trial court made no

findings regarding whether the husband's efforts increased the value of these

premarital properties.

      Notwithstanding the court's generalized credibility findings, the parties

agreed that the husband repaired and renovated 313 Townsend and 74 Welton

to an extent. Also, the wife purchased 74 Welton in January 1998 for $43,000

and took a mortgage against it in April 1998. She used the money from 74

Welton, as well as proceeds from the other properties, to purchase another parcel

at 274 Ward for $65,000, within just a few months of purchasing 74 Welton.

This lends credence to the husband's argument that his renovations improved the

property's value, as the wife was able to purchase another property soon after

she purchased and repaired 74 Welton. The wife did not testify she personally

made improvements to 74 Welton. Thus, even if the parties lacked credibility,

both essentially agreed that the husband's efforts increased the value of 313

Townsend and 74 Welton.

      The wife asserted she paid the husband for his efforts in renovating the

premarital properties, but the court made no express findings as to whether she


                                                                           A-3363-19
                                      15
actually paid him fully for his renovations, and if so, whether this meant the

husband should not be credited with their increase in value.

      As noted above, our case law instructs that when a premarital asset has

increased in value, the non-owning spouse is entitled to equity in the property

to the extent that he or she contributed to the increased value of the asset.

Valentino, 309 N.J. Super. at 338-39. The court is required to make findings

regarding the contributions of each spouse to the increase in the asset 's value.

Ibid. See also N.J.S.A. 2A:34-23.1(i).

      The record also supports the husband's assertion that he improved 9

Seventh by adding a patio, deck, and pool. On remand, the trial court must make

express findings as to the amount that the husband's efforts increased the value

of that parcel as well.

       Given these circumstances, we vacate the court's distribution of 313

Townsend, 74 Welton, and 9 Seventh solely to the wife and remand for an

analysis that takes into consideration the commingling of funds, or,

alternatively, how much of the increase in the property's value was a result of

the husband's efforts.




                                                                           A-3363-19
                                      16
      151 Hale and 157 North Broad

      The husband further argues the court erred in its distribution of 157 North

Broad. The court found that 151 Hale was a premarital property that belonged

solely to the wife. However, she used the proceeds of 151 Hale to purchase 157

North Broad, which the court found to be a marital property subject to equitable

distribution. The court ordered for the wife, upon the sale of 157 North Broad,

to receive a credit for the money she used to purchase the property originally

from the sale of 151 Hale, and for the net proceeds after that credit was deducted

to be divided equally between the parties.

      The husband argues the court erred in crediting the wife with the proceeds

of the sale of 151 Hale because that property should have been considered a

marital asset and equally shared by distributed between the parties. Although

usually where an immune asset is exchanged for another asset or the proceeds

from the sale of an immune asset may be traceable in a new asset, the new asset

is likewise immune, see Painter, 65 N.J. at 214, the wife admittedly intermingled

all funds from rentals and expenses of premarital and marital properties,

including, presumably, 151 Hale. The trial court should therefore reconsider

whether 151 Hale was a premarital property that the wife gifted to the marital




                                                                            A-3363-19
                                       17
enterprise, and whether it should have given her a credit for the amount she

realized on the sale of that property.

      The Magyar and Other Accounts

      The husband argues the court erred in awarding to the wife the Magyar

bank account, other accounts in her name, and tax escrow accounts. Because

funds generated from both the premarital properties and marital properties were

commingled into the Magyar account, the award of that account to her must be

reexamined on remand. Case law instructs that if a divorcing spouse holding

title to a bank account cannot trace the account balance to premarital, immune

assets, that account is distributable. See Ryan, 283 N.J. Super. at 24-25.

      The court should further order an accounting of the other accounts in the

wife's name to ascertain whether and to what extent proceeds from premarital

and marital assets were deposited, as well as to what extent the parties' expenses

were paid from those accounts as well.

      For similar reasons, the court should order an accounting of the parties'

tax escrow accounts.

      Vehicles

      The court ordered each party to retain the vehicle already in his or her

possession as of the time of trial. The husband contends this division was


                                                                             A-3363-19
                                         18
improper because the wife used funds from the Magyar account to purchase her

vehicle, whereas he bought his own vehicle with the proceeds of his share of

properties sold after the divorce complaint.

      The court should reexamine the vehicles' disposition, pending its

evaluation on remand of the commingling issues and a review of the Magyar

account.

      Repairs Paid for by the Wife

      The husband argues the court erred in awarding the wife a credit of $6929

for repairs to the real properties and in not ordering her to notify him when

repairs became necessary. The court reasonably determined that, after the filing

of the complaint, the husband had the ability to repair the properties, but chose

not to do so. Although the husband asserts he simply lacked a crew to do the

work at that time, we defer to the trial court in rejecting that factual assertion.

      Even though the wife sought $31,705 for repairs, the court ruled that her

actual outlay was only $6929 for labor, and fairly credited her with that amount.

The court was not required to order the wife to notify the husband before paying

others for repairs.




                                                                              A-3363-19
                                        19
      Attorney's Fees

      As we noted, the court determined to have each party bear his or own

counsel fees expended in the litigation. The court reached that determination

after considering various factors under Rule 5:3-5, including the fact that the

parties' respective annual incomes are relatively comparable.

      The court's fee ruling was well within its broad zone of discretion. See

Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 386 (2009) (noting the

deference owed on appeal in reviewing a trial court's counsel fee ruling);

Williams v. Williams, 59 N.J. 229, 233 (1971). Although the husband's attorney

charged more in fees than the wife's attorney, we discern no abuse of discretion

in the court requiring the parties to bear their own fees. Nor do we second-guess

the court's finding that the "mutual recriminations" of the parties were indicative

that neither of them singularly acted in good faith concerning the litigation.

      Trial Scheduling

      The husband complains that the court conducted a nine-day trial over the

course of six months. He asserts this intermittent scheduling violated Rule 5:3-

6 (favoring continuous trials in the Family Part) and prejudiced him. This

argument utterly lacks merit. The Court Rule is aspirational and only applies

"[i]nsofar as practicable." R. 5:3-6. The court presided over more than thirty


                                                                             A-3363-19
                                       20
hours of testimony and proceedings, and it endeavored along the way to

accommodate the availability of counsel. We have no reason to infer that the

gaps in the trial schedule were more prejudicial to one party than another.

      All other issues raised on appeal, including the husband's claim that the

trial court was biased against him, lack sufficient merit to warrant discussion.

R. 2:11-3(e)(1)(E).

      Affirmed in part and vacated and remanded in part. We do not retain

jurisdiction. The trial court shall convene a case management conference within

thirty days to plan the remand.




                                                                          A-3363-19
                                      21